OFFICE   OF THE   AlTORNEY     GENERAL   OF TEXAS
                                     AUSTIN
QROVER    SELLERS
&rro”~n    GENIRAI.




                ~&UT letter'of
                             October
 of this depaNnent. -- pmwnta
                         .
                                       the
 quoeat           -

          office1
Hon. Oeorge ii. Cox - Page 2

          Article     1003 of said statutes   provides:
                    raon other than an elector     reafdent of the
                    be appointed to any office     by the city cowail.”
          Article     2927 of eaid statutes   prov,videe:
            *No person shall be eligible    to any State, county,
     precinct or rmqicipal ofi%% in thie S,tate unlees he
     ahall be eligible   to hold office under the Constitution
     of this State, and unlese he &all have rseidsdin this
     Stats for the period*of twelve months*and six months in
     the county, preofnet, or municipality,      in which he offers
     himself aa a candidate, next preceding auy genafel or
     8 cial election,    aad shall have.been au aotual bona fide
     ur tlsen of said county, precinet oz municipality for snore
     than six munt.hsr 110 person iAel&ible      to hold office   shall
     ever have kio -6      placed upon the ballot at any germ-al
     or speciel eleation,     or at 8ny prisary electSon where oandi-
     dates are selected under prlmry eleotion laws of thh State;
     and A0 6UO&%Mii&bb         Candidate $httll 8Y6x be voNd UPOA
     now have votes oouated for him, at anyeueh gemral,         epeo~al;
     or px-imary 61eotionr~
            The qualifioatione   for the office of 4.M health officer
a pear to be preecrfbed by ganerel law, Article 1$0 3 sup?a,, in
o L ar unamww       .tana;ua.geprovidea that A0 pereon 0 de c tl-48~ 8n
                   of the of ty &all. be appointed
                    mWiz~ing, the 6krtUteS     quoted
to ulearly expreae the intent of the togi;tslntuxe
quaLlfications   of individuals   &hey than those nilned in the Con&f-.
tutioa to hold, any off&a of honor, truut OP euoltment provided b
the lawa of the State, (tortinber~y     va; State; 2S3 s. '8. 146,)    Tie
(ifflce of city health offher     ia one of honor, truat and emolument .
  rovided by the lawa Of the Ytate &nd 80 held LA our Opinion to you,
Ro4 O-816 approved June 1, 1939.
          In amwer to your question ~y’ouare respectfully    advised
that to be elfg;ible for 8p lntment do the office of city health
officer under the general!lLiIof thb State     a physiclgn must be
M elwtor   having #aided in such reurlcipaXi~y inore tksn six months.
                                                   Tow% very truly



                                              BY